PER CURIAM.
Appellant wife seeks review of the order granting appellee husband’s petition for modification of the final decree of divorce as to custody of the children of the marriage and the denial to her of attorneys’ fees and arrearages in child support and visitation expenses.
We have carefully considered the record, briefs and arguments of counsel and have concluded that appellant has failed to show an abuse of the chancellor’s discretion either in the granting of child custody to appellee husband, or in denying appellant’s claims for child support and visitation expense arrearages. However, we are of the opinion that the chancellor did abuse his discretion' in denying appellant attorneys’ fees. See Colbath v. Colbath, Fla.1972, 268 So.2d 361.
Therefore, the final order appealed from is hereby affirmed except insofar as it denied the appellant attorneys’ fees.
Affirmed in part, reversed in part and remanded with directions to award reasonable attorneys’ fees for the services of appellant’s attorneys.